UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6069



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE JEFFERSON, a/k/a Moby,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-00-221; CA-02-756)


Submitted:   May 27, 2004                   Decided:   June 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Jefferson, Appellant Pro Se. Stephen Wiley Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Clarence Jefferson seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     The order is not appealable unless a circuit justice or

judge     issues    a   certificate      of    appealability.       28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Jefferson has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in   the

materials      before   the    court    and    argument   would   not    aid   the

decisional process.

                                                                        DISMISSED




                                       - 2 -